This is an action in which the plaintiff recovered $75 damages because of the unreasonable delay of the defendant in transporting her as a passenger from Hoke Station to Plymouth and on account of the failure *Page 751 
of the defendant to supply her with sufficient and proper accommodations while in its station at Mackeys Ferry, in which she was detained several hours.
There was a verdict and judgment for the plaintiff, and the defendant appealed.
There was ample evidence to sustain the verdict in favor of the plaintiff, and the judgment of nonsuit was properly overruled.
We have examined the other exceptions, and find nothing in them which would justify a new trial or which require discussion.
The son of the plaintiff, about 8 years of age, accompanied the plaintiff at the time of her injury, and he instituted an action in which he recovered $25, and as the same questions arise, the same disposition is made of the appeal in the action in which he is the plaintiff.
No error.
(696)